district court of jurisdiction to consider the collateral petition. NRS
                 34.724(2)(a) (providing that a habeas corpus petition is not a substitute for
                 and does not affect the remedy of direct review); NRS 34.730(3) (providing
                 that the clerk of the district court shall file a habeas corpus petition as a
                 new action separate and distinct from any original proceeding in which a
                 conviction has been had); Daniels v. State, 100 Nev. 579, 580, 688 P.2d
                 315, 316 (1984) (recognizing that a post-conviction proceeding is separate
                 from the direct appeal), overruled on other grounds by Varwig v. State, 104
                 Nev. 40, 752 P.2d 760 (1988); Groesbeck v. Warden, 100 Nev. 259, 260, 679
                 P.2d 1268, 1268-69 (1984) (recognizing that a post-conviction habeas
                 corpus petition is a petition seeking collateral review). 2 Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.



                                                                   gek-04            J.
                                                       Pickering


                                                                                     J.
                                                                       alajtirmrar
                                                       Parraguirre,
                                                                   -
                                                   f
                                                                                     J.
                                                    'Saitta



                       2We note that while this appeal was pending, this court entered an
                 order affirming the decision to deny the motion to modify sentence. See
                 Bradberry v. State, Docket No. 63528 (Order of Affirmance, February 12,
                 2014). The remittitur issued on March 11, 2014.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                cc: Hon. Carolyn Ellsworth, District Judge
                     Ronald W. Bradberry
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) I947A